32 F.3d 563
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry W. MARTIN, JR., Plaintiff Appellant,v.Parker EVATT, Commissioner;  Charles Brockman;  Pat William;William C. Wallace;  C. J. Cepak;  Bob Johnson;  J. Fisher,Classification;  Annie Dixion;  E. Areheart;  Samuel Hayes;Donald F. Dease, Defendants-Appellees.
No. 94-6304.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994Decided Aug. 8, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Matthew J. Perry, Jr., District Judge.  (CA-92-3485-3-10)
Henry W. Martin, Jr., Appellant Pro Se.
D.S.C.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm substantially on the reasoning of the district court.*  Martin v. Evatt, No. CA-92-3485-3-10 (D.S.C. Apr. 28, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that Appellant failed to fully articulate his claim for furlough, and failed to demonstrate eligibility under the various applicable statutes